DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the invention recited in the claim group I [claims 1-11] made with traverse in the reply of 01/20/2022, has been acknowledged.  Because Applicant did not properly point out any supposed errors in the restriction requirement, the 01/20/2022 election has been treated as an election without traverse (MPEP § 818.03(a)). Accordingly, claims 12-14 have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. 

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language how the ‘recess’ of the ground plate is different from the ‘cutouts’, as well as how the former must be structurally inter-related with the latter.  The same consideration applies to the ‘gap’. It is further unclear from the claim language whether or not the intended ‘movable connection’ has anything to do with the cam and/or the lever. Also, the recitation of the lever that has ‘at least a cam’, is unclear. Furthermore, the claim language fails to set forth structural inter-relationships between the ‘recess for fixation of consumables’ and the ‘recess of the ground plate’ recited in the preceding lines. Further, in line 8, it is not clear from the claim language to what object the ‘end’ must pertain to. Additionally, the ‘bottom plate of the ground plate’ lacks antecedent basis. Also, in the ‘wherein’ clause, it is unclear how a ‘cut-out’ must be inter-related with the ‘cut-outs’ of line 2. See also claim 3, with respect to the ‘radially arranged cut-outs’. 
	In claim 6, the combination of a broader term, ‘protrusion’, with a narrower term, ‘centring collar’, does not clearly set forth the metes and bounds of the patent protection sought. 
	Similarly, in claim 8, the combination of a narrower term, ‘label’, with a broader term, ‘position marker’, does not clearly set forth the metes and bounds of the patent protection sought. 

	In claim 10, it is unclear from the claim language what structural features must define the consumable as being ‘suitable’ for the intended functionality. 
	In claim11, the recitation of the ‘consumables’ that must be ‘microscope slides, flow cells, microfluidic chips, well plates or other sample holders’, is indefinite and non-limiting. 
Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because while claim 1 broadly recites the carrier, without limiting its shape, the original disclosure as a whole specifies that the carrier actually has a ‘circular disc’ shape, where the ‘disc format in combination with the circular arrangement provides sufficient openings for the user's finger for loading, unloading and optional positioning of consumables within the consumable carrier’, along with other advantages. Therefore, the instant claims are not commensurate in scope with the original description. 

Relevant Prior Art

7.	Copeland et al., US 20050153453, although currently not having been relied upon, is considered relevant to the claimed invention because it discloses test slide carriers [‘carriers for consumables ‘] comprising, as shown in Figures 5-8, support structures that include  ground plate 126 with at cut-outs/recesses/gaps; clamps/clamp plate(s) 112,114, 110; cam 148; and lever 118. 
Drawings

8.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the recited configurations in the ‘releasing’ and ‘receiving’ positions; the ‘gap’; the ‘other sample holders’ [different from microscope slides, flow cells, microfluidic chips, well plates’]; ;the ‘bottom plate of the ground plate’; the ‘semicircular’ lever shape; as well as  the ‘at least one clamp extending partially above the ground plate’ and ‘between the ground plate and the clamp plate’,  as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Conclusion

9        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798